Citation Nr: 0009564	
Decision Date: 04/11/00    Archive Date: 04/20/00

DOCKET NO.  95-16 500	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Phoenix, 
Arizona


THE ISSUES

1.  Entitlement to an initial evaluation in excess of 10 
percent for fracture of the left tibia and fibula with soft 
tissue crush injury (tibial and peroneal muscle groups).

2.  Entitlement to an initial evaluation in excess of 10 
percent for peroneal palsy of the left lower extremity.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

Christopher B. Moran, Counsel


INTRODUCTION

The veteran had honorable active service from October 1981 to 
April 1986.  

This appeal to the Board of Veterans' Appeals (the Board) is 
from a February 1994 rating decision of the Department of 
Veterans Affairs (VA) Regional Office (RO) in Phoenix, 
Arizona.  The RO granted entitlement to service connection 
for a fracture of the left tibia and fibula with soft tissue 
crush injury (tibial and muscle groups) with assignment of a 
10 percent evaluation, and for peroneal palsy of the left 
lower extremity, with assignment of a 10 percent evaluation.

This case was previously remanded by the Board to the RO in 
May 1997 and January 1999 for further development and 
adjudicative actions.

In September 1999 the RO affirmed the prior denials of 
entitlement to increased evaluations for fracture of the left 
tibia and fibula with soft tissue crush injury and peroneal 
palsy of the left lower extremity.

The case has been returned to the Board for further appellate 
review.


FINDINGS OF FACT

1.  Residuals of a fracture of the left tibia and fibula with 
soft tissue crush injury (tibial and peroneal muscle groups) 
are manifested by X-ray evidence of well-healed and fairly 
well aligned fracture sites without limitation of function of 
the knee and no more than moderate muscle injury of Muscle 
Group XII.  

2.  Status post left leg fracture scarring is symptomatic on 
objective examination. 

3.  Peroneal palsy of the left lower extremity is productive 
of no more than mild incomplete paralysis.


CONCLUSIONS OF LAW

1.  The criteria for an initial evaluation in excess of 10 
percent for residuals of a fracture of the left tibia and 
fibula with soft tissue crush injury (tibial and peroneal 
muscle groups) have not been met.  38 U.S.C.A. §§ 1155, 5107 
(West 1991);  38 C.F.R. §§ 3.321(b)(1), 4.1, 4.7, 4.14, 4.20, 
4.40, 4.45, 4.55, 4.56, 4.71 (Plate II), 4.73, 4.124 and Part 
4, Diagnostic Codes 5257, 5260, 5261, 5262, 5271 (1999), 5312 
(effective prior to and on July 3, 1997).

2.  The criteria for an initial evaluation in excess of 10 
percent for peroneal palsy of the left lower extremity have 
not been met.  38 U.S.C.A. §§ 1155, 5107(a);  38 C.F.R. §§ 
3.321(b)(1), 4.1, 4.2, 4.3, 4.7, 4.10, 4.14, 4.20, 4.21, 
4.40, 4.41, 4.45, 4.123, 4.124, 4.124a, Diagnostic Codes 
8521, 8621, 8721 (1999).

3.  The criteria for a separate evaluation of 10 percent for 
a tender and painful scar of the left leg have been met.  
38 U.S.C.A. §§ 1155, 5107(a);  38 C.F.R. § 4.118, Diagnostic 
Codes 7803, 7804, 7805 (1999).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Factual Background

Service medical records show hospitalization in December 1982 
for a left leg injury.  The veteran apparently caught his 
left leg between two moving trucks.  Hospital admission 
physical examination showed the left knee was normal with no 
effusion or tenderness.  The left lower leg had an area of 
numbness on the lateral aspect of the left foot and leg.  It 
was intact in the medial left foot and the first web space.  
Motor examination showed 5/5, extensor hallucis longus, 
extensor digitorum longus and tibialis anterior.  Strength 
was 1/5 in the peroneal muscles.  

The gastrocsoleus complex had 5/5 strength.  The posterior 
tibial and dorsalis pedis pulses were normal.  X-rays 
revealed a comminuted fracture in the midshaft of the fibula.  
The tibia was not fractured or dislocated.  Foot and ankle 
films were normal.  Discharge diagnoses were status post open 
fracture, left tibia; crush injury to soft tissue of the left 
lower and peroneal nerve palsy secondary to the left leg 
injury.  

The April 1986 separation examination report shows orthopedic 
evaluation of the left lower extremity was normal except for 
the presence of a "big" scar on the lower left leg.  A 
neurologic examination was normal.  A history of a left leg 
fracture was noted.  

Service treatment records note that in November 1986 the 
veteran had a provisional diagnosis of painful adhesions 
secondary to compound fibular fracture and was referred to 
the orthopedic clinic.  On orthopedic evaluation he was noted 
as being able to fully do a job but had occasional aching in 
the left lower extremity with lateral foot numbness.  An X-
ray showed a healed fibula fracture.  He had an "M" shaped 
laceration on the lateral aspect of the left leg that was 
nontender.  Sensation was present with decrease distal to the 
lateral malleolus.  Motor testing was 5/5 for extensor 
hallucis longus, tibialis anterior, peroneals and quadriceps.  
He was considered fit for duty and an administrative 
discharge.  

A January 1994 VA general medical examination report shows 
multiple scars around the left leg.  The veteran walked with 
a slight limp favoring the left lower extremity.  The scars, 
both anteriorly and posteriorly were described as somewhat 
adherent.  There was a slight weakness of plantar flexion and 
slight weakness of dorsal flexion.  There was weakness, 
particularly inversion of the foot against resistance and 
eversion against resistance probably due to muscle loss both 
of the anterior tibial and peroneal groups.  There was some 
numbness about the scars, particularly distal to the scars.  
There was no evidence of excoriation on the feet or ulcer 
formation, and the sensation of the foot seemed normal.  



Impression was status post fracture compound comminuted left 
tibia and fibula, mid shaft with soft tissue damage and 
tissue loss, and with mild residual peroneal palsy with 
weakness of the muscles on prolonged use or when the veteran 
got tired.  An X-ray report showed old well healed fractures 
of the left tibia and fibula mid shaft.  The findings 
revealed a fairly well aligned fracture of the left fibula in 
the mid shaft area.  In addition, there was cortical 
thickening at the adjacent tibia which was noted to have 
likely represented sequela from an old mid shaft tibia 
fracture.  There was no evidence of acute fracture.  No 
periosteal reaction or soft tissue swelling was seen.  The 
fracture fragments were well-healed and considered to be 
fairly well aligned.  A small osseous density was seen just 
lateral to the fibular head which was felt to represent 
sequela of remote trauma with tenderness or ligamentous 
ossification.  The knee and ankle were grossly normal as seen 
on tibia and fibula views.  

A May 1995 private neurologic consultation report shows that 
the veteran was injured while in the service in 1982.  At 
that time, he had a crush injury which involved his left 
calf.  He apparently suffered a comminuted fracture of his 
left tibia and fibula.  He apparently had soft tissue crush 
injuries.  He suffered nerve injury as well.  Since that time 
he had had continued problems with his leg.  It became 
swollen at times, numb and weak.  He worked as a ramp agent.  
He did a lot of standing in his job.  He said that at times 
it was difficult. 

A motor examination was considered normal with the exception 
of the left leg.  In the left leg there was mild weakness in 
the left extensor hallucis longus.  There was weakness in the 
left tibialis anterior.  Extensors of the small toes were 
normal.  There was disruption of the tibialis anterior muscle 
due to likely scar tissue.  The veteran had a large 
disfiguring scar present on his left calf.  Muscle stretch 
reflexes were 2+.  Ankle jerks were 1+.  Toes were mute to 
plantar stimulation.


Sensory testing revealed diminished sensation in the left leg 
in a pattern consistent with involvement of the left 
superficial peroneal nerve, the left sural nerve and the 
lateral sural nerve.  Coordination was normal.  Gait was 
remarkable for a very slight left footdrop.  Impression 
showed the veteran had suffered a crush injury to his left 
leg which had resulted in long lasting sequelae.  His 
fracture had healed but he had a disfiguring scar in his left 
calf.  It was noted that he had clear damage to the muscles 
of his left foot and had sensory impairment present which 
suggested involvement of the peroneal nerve and the sural 
nerve as well as the lateral sural nerve.  

At this point in time there probably was little that could be 
done to ameliorate his complaints.  It was likely there would 
always be difficulty with swelling in the leg and there would 
always be a persistent sensory disturbance.  The examiner did 
not think that much could be done to improve his situation 
and doing electrodiagnostic studies currently would only be 
for interest and it would not likely lead to any therapeutic 
benefit.

A May 1995 private podiatry examination report shows the 
veteran was seen for an evaluation of a problem with his left 
foot.  He related that he had injured his left leg in a mid-
shaft fracture, which was comminuted and had severe soft 
tissue injury, with a resultant drop foot.  His medical and 
surgical history was essentially unremarkable and non-
contributory.  He was not taking any medication.  

On examination the veteran was described as not in any acute 
distress.  There was precipitous muscle strength decrease in 
both dorsiflexion and plantar flexion of the foot.  There was 
decrease in eversion and inversion.  There was marked 
decrease in sharp and dull sensation, as well as decrease in 
vibratory sensation to the foot.  There was an inability to 
fully have toe raise upon standing.  Marked hyperesthesia and 
paresthesia were noted at the dorsal lateral aspect of the 
foot and ankle.  The vascular examination appeared intact.  
Pedal pulses were plus 2/4 dorsalis pedal (DP) and posterior 
tibial (PT).  Color and temperature were within normal 
limits.  

There was no edema, cyanosis, or clubbing.  Assessment was 
post traumatic neurological and neuromuscular changes, 
secondary to previous injury, which affected the peripheral 
nerves. 

The examiner noted he discussed with the veteran the present 
condition and prognosis with respect to the future.  The 
examiner opined that the veteran would probably have decrease 
in his muscle strength and increase in the paresthesia and 
peripheral neuropathy.  It was anticipated that he would be 
unable to use the foot to the full extent.  No improvement in 
his condition was anticipated.  It was thought he may very 
well need the use of posterior ankle/foot orthosis in the 
future.

A January 1996 VA clinical record shows the veteran 
complained of left knee and leg pain with knee give-way.  
Degenerative joint disease of the left knee and peroneal 
nerve damage of the left leg were record.  In May 1997 his 
knee was getting worse with swelling at times. 

A September 1997 VA orthopedic examination report shows the 
veteran's records had been reviewed.  They showed that he was 
injured while in the service in 1982, at which point his left 
calf was crushed between two vehicles.  He apparently 
suffered a fracture of his left tibia and fibula, and also 
apparently had soft tissue crush injuries.  The records 
indicated that he may have suffered nerve injury as well.  
Since the injury, he had had continued problems with his left 
leg.  He was also to be seen for a neurologic evaluation.

With respect to his left tibia/fibula, the veteran stated 
that there was pain and numbness on a daily basis.  He 
described a "pins and needles" sensation on a daily basis.  
With kneeling, standing, walking, ascending/descending 
ladders, he described having swelling and increased pain in 
his left knee and ankle.  With prolonged walking he 
experienced "giving away" of his left knee with occasional 
falls.  



On objective examination there was extensive scarring of the 
"right" leg including a five inch anterolateral scar in the 
mid leg and a two inch posteromedial scar in the left leg.  
The scars were all well healed and are non-tender.  There was 
no bony instability in the leg.  Gait was normal, but he was 
unable to heel walk because of a weakness of the dorsiflexion 
of the left leg.

The neurological examination revealed that the patellar 
reflex and Achilles reflex were full and equal bilaterally.  
There was decreased pinprick sensation along the first web 
space on the dorsum of the left foot.  There was a moderate 
weakness of the extensor hallucis longus on the left, and a 
mild weakness of the anterotitcollis on the left.  There 
seemed to be a herniation of the anterolateral muscle group 
along the left leg when the ankle was dorsiflexed.  There was 
no swelling.  In the lower extremities there was weakness of 
the dorsiflexors of the left ankle due to a muscular injury 
in the left leg. 

It was noted that a February 1997 X-ray of the tibia/fibula 
had revealed a healed mid shaft fibular fracture.  The 
examiner noted he did not see any signs on this X-ray of a 
prior tibia fracture.  There was extra osseous calcification 
just lateral to the head of the fibula.  Diagnoses were 
status post crush injury to the left mid leg, as well as 
status post fibular fracture of the left leg, with resultant 
weakness of the dorsiflexors of the left ankle and no signs 
of a knee injury.

A September 1997 VA neurologic examination report shows that 
the claims file (C-file) was reviewed.  It was noted as 
history that the veteran was injured in 1982 while driving a 
tractor which was used to move aircraft on the ground.  He 
stated that the aircraft had open sides, and his leg was 
outside the vehicle, when another tractor crushed his leg 
between the side of his vehicle and the back bumper of the 
second vehicle.


The veteran complained of weakness in his knee, inability to 
run, and numbness in the left leg and part of the foot, 
accompanied by a tingling sensation.  He felt the symptoms 
had worsened over the last few years.  He denied any 
contralateral lower extremity symptoms or back pain.  There 
were multiple scars on the left lower extremity.  The main 
scar was a large N-shaped lesion that began 20 centimeters 
(cms) below the inferior margin of the patella.  This 
extended circumferentially around the leg and was 32 cms in 
length.  There was no thigh atrophy.  The leg had a slightly 
atrophic appearance, especially in the posterior compartment 
muscle group.  There was some mild weakness of the left 
gastrocnemius.  Tibialis anterior strength and toe extensors 
were normal.  Quadriceps strength was also normal, as was 
iliopsoas strength.  Reflexes were 2+ and symmetric in the 
lower extremities at the knees and ankles.  Subjectively, 
there was some decreased pinprick sensation in the dorsum of 
the left foot.

The examiner noted there was no evidence of peroneal nerve 
injury.  There was, however, electrodiagnostic evidence of a 
right sural neuropathy.  This would account for his sensory 
changes experienced.  It was noted that electromyograph (EMG) 
and nerve conduction velocity (NCV) studies performed in 
September 1997 revealed normal peroneal nerve function.  
There was no obtainable left sural sensory response, although 
the right sural sensory response was preserved.  This was 
consistent with a left sural neuropathy, which was most 
likely on a traumatic basis.  The NCV study was considered 
mildly abnormal.  Diagnoses were traumatic left sural 
neuropathy and no evidence of left peroneal neuropathy.

The examiner noted having had the opportunity to review the 
original reports of September 1997, including the 
electrodiagnostic tests.  It was noted that with respect to 
the Board remand in January 1999, the C-file was reviewed in 
accordance with the remand.  With respect to the range of 
motion, both active and passive, in all pertinent planes, the 
examiner noted he was unable to comment at that time and that 
he deferred that area to the orthopedic physician who 
originally examined the veteran.  

The examiner noted he did not see any functional limitations 
other than those outlined in the original report.  He did not 
see weakened movement, excess fatigability, or 
incoordination.  These injuries originally described would 
not be expected to impair his ability to perform average 
employment in a civil occupation.  

The examiner noted that there did not appear to be pain 
physically manifested on movement of the joints.  But the 
veteran did appear to have some mild medial gastrocnemius 
atrophy, possibly related to disuse.  There were no other 
objective manifestations that would demonstrate functional 
impairment however.  The scar disability was not adherent or 
tender, but was disfiguring.  It did not appear to cause a 
functional limitation.

With respect to the footdrop, the examiner did not see 
evidence of one.  The dorsiflexors of the foot were not 
impaired, and would not limit the veteran's ability to 
function adequately in an occupational setting.  The examiner 
noted he could not specifically comment on the veteran's gait 
without reexamining him, although he thought that the 
orthopedic examiner that originally saw him might be able to 
comment.  Specifically, there was no evidence of a peroneal 
neuropathy.  The electrodiagnostic tests indicated normal 
function of the left peroneal nerve.  The muscles innervated 
by the peroneal nerve were also normal.

An August 1999 VA orthopedic examination report shows the 
veteran was caught between two vehicles while in the service.  
He had a laceration and a fracture of the tibia and fibula on 
the left.  He did not really recall how many operations he 
had.  He just stated that they sewed him up and he may have 
had more operations.  He was on light duty for a long time 
and ultimately was discharged in 1986, apparently doing full 
duty then.  Since 1986 he had worked in the airline business 
and currently he worked as a painter.  His complaints were 
that his leg hurt after he stood too long, and it was numb 
and weak.  He had had no recent treatment except for Naprosyn 
and occasional hydrocodone.


On examination the veteran's gait was completely normal.  
There was absolutely no foot drop or dragging on his gait.  
Examination of his shoes revealed normal wear.  Examination 
of his foot revealed no abnormal calluses on his feet.  
Examination of his ankle revealed that the left foot 
dorsiflexed 0 degrees and planter flexed 45 degrees where the 
right one dorsiflexed 8 degrees and plantar flexed 54 
degrees.  He had excellent strength with dorsiflexion, 5/5, 
and with inversion it was 4/5.  He could not evert very far 
because of slight decreased range of motion of his ankle.  
The ankle was stable.  

Examination of the calf and the area between the knee and 
ankle revealed laterally there was an inverted U-shaped scar 
in total about 12 inches long.  It was not particularly 
tender.  He had some numbness which was less on the medial 
aspect of his calf than on the lateral.  He had numbness on 
the dorsum of his foot but strangely enough, he had good 
sensation on the plantar aspect of his foot.  The calves were 
measured and they were equal.  Examination of the knees 
revealed both knees had range of motion of 0 to 135 degrees.

The examiner's impression shows the veteran did not, in his 
opinion, have injury to the motor portion of his peroneal 
nerve.  He had numbness laterally.  While he had it medially, 
the examiner was not quite sure but thought it was 
incomplete.  The planter portion of his foot, however, had 
normal sensation.

An August 1999 VA neurologic examination report shows that 
the C-file was reviewed.  The veteran reported that his left 
lower extremity was caught between two tractors, sustaining a 
severe crush injury to the leg.  Since then, he had had 
altered sensation in the left lower extremity.  He sustained 
a severe laceration circumferentially about the leg and 
required repair of the leg surgically.

He stated that he was no longer able to jog or run.  Walking 
precipitated the symptoms.  The symptoms were increased with 
kneeling.  He avoided certain positions, and climbing ladders 
and stairs was difficult.  Driving a car with a standard 
transmission was also problematic.  


He stated that the pain was continuous and he rated it from 
5-9 on a 1-10 scale.  The pain was continuous.  He reported 
pain, weakness, fatigue and functional loss.  It was noted 
that he had tried various medications including Darvocet, 
Naprosyn and hydrocodone.  He stated that these masked the 
pain.  He stated that when he took these medications he was 
not as mentally proficient, and had to avoid the use of heavy 
equipment or machinery due to the risk of injury. 

On physical examination the veteran was described as a well-
developed, well-nourished individual who was in no distress.  
Motor examination revealed no fix or drift.  Fine motor 
coordination was equal bilaterally.  Sensation was increased 
to light touch distal to the scar, with hyperpathia noted.  
Sensation was decreased distal to the scar.  The scar was 28 
cm in length and extended circumferentially about the mid 
leg.  The veteran could heel and toe walk without difficulty, 
although his gait had a mild left antalgic quality.  Strength 
was 5/5 in the proximal and distal lower extremity muscle 
groups.  Reflexes were 2+ and symmetric throughout.

Range of motion measurements were obtained on the left knee.  
The left knee showed a range of motion from 0 to l35 degrees 
actively and from 0 to l45 degrees passively.  There were 4 
degrees of valgus.  Dorsiflexion of the left foot was 0 
degrees active and 10 degrees passive.  Plantar flexion was 
30 degrees active and 45 degrees passive, inversion was 20 
degrees active and 30 degrees passive, and eversion was 10 
degrees active and 20 degrees passive.

It was noted that EMG/NCV studies previously obtained in 
September 1997 revealed an absent left sural potential.  All 
other nerve conduction studies were normal, with normal 
amplitudes, latencies and conduction velocities present. 
Diagnosis was left lower extremity crush injury.  There was 
no evidence of peroneal mononeuropathy, footdrop or 
dorsiflexor weakness.



It was noted that the veteran had only minimal functional 
limitations caused by the changes seen in the leg.  There was 
no evidence of movement weakness, excess fatigability or 
incoordination.  The injuries would not be expected to limit 
his ability to perform average employment in a civil 
occupation.  The pain was not noticeably manifested on 
movement of the joints.  Although there was no evidence of 
muscle atrophy, there were changes in the skin from the 
scarring seen.  There was no evidence of disuse due to the 
service-connected disability.  There was no functional 
impairment due to pain attributable to the service connected 
disability.

It was noted that the scars were not adherent or tender, but 
they were disfiguring.  Although the veteran had a 
disfiguring scar on the leg, he did wear shorts to the 
examination and did not appear to be embarrassed by the scar 
seen.  There was no evidence of footdrop on examination.  
This would not be expected to limit his ability to function 
adequately in an occupational setting.  A very slight limp 
was seen on gait testing only.  He did not appear to have any 
pain instability or atrophy.

An X-ray study of the left ankle in August 1999 revealed 
osseous structure to be grossly maintained with no evidence 
of fracture, dislocation or significant joint effusion.  An 
X-ray study of the left tibia and fibula showed an old healed 
fracture deformity of the midshaft of the left tibia and 
fibula.  Mild associated cortical thickening through this 
region was noted.  The remainder of the osseous structures 
and left tibia and fibula appeared unremarkable.  


Criteria

Under applicable criteria, disability evaluations are 
determined by the application of a schedule of ratings which 
is based on average impairment of earning capacity. 
38 U.S.C.A. § 1155; 38 C.F.R., Part 4.  



Separate diagnostic codes identify the various disabilities.  
VA has a duty to acknowledge and consider all regulations 
which are potentially applicable through the assertions and 
issues raised in the record, and to explain the reasons and 
bases for its conclusion.  Schafrath v. Derwinski, 1 Vet. 
App. 589 (1991).

It is essential that each disability be viewed in relation to 
its history, and that medical examinations are accurately and 
fully described emphasizing limitation of activity imposed by 
the disabling condition.  38 C.F.R. § 4.1.  Medical 
evaluation reports are to be interpreted in light of the 
whole recorded history, and each disability must be 
considered from the point of view of the veteran working or 
seeking work.  38 C.F.R. § 4.2.

Where there is a question as to which of two evaluations 
shall be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
for that rating, otherwise the lower rating will be assigned.  
38 C.F.R. § 4.7.

When a disability not specifically provided for in the rating 
schedule is encountered, it will be rated under a closely 
related disease or injury in which not only the functions 
affected, but the anatomical localization and symptomatology 
are closely analogous.  38 C.F.R. § 4.20 (1999).

Rating shall be based as far as practicable, upon the average 
impairments of earning capacity with the additional proviso 
that the Secretary shall from time to time readjust this 
schedule of ratings in accordance with experience.  To accord 
just, therefore, to the exceptional case where the schedular 
evaluations are found to be inadequate, the Under Secretary 
for Benefits or the Director, Compensation and Pension 
Service, upon field station submission, is authorized to 
approve on the basis of the criteria set forth in this 
paragraph an extra-schedular evaluation commensurate with the 
average earning capacity impairment due exclusively to the 
service-connected disability or disabilities.  

The governing norm in these exceptional cases is: A finding 
that the case presents such an exceptional or unusual 
disability picture with such related factors as marked 
interference with employment or frequent periods of 
hospitalization as to render impractical the application of 
the regular schedular standards.  38 C.F.R. § 3.321(b)(1).

The veteran's residuals of a left tibia and fibula fracture 
may be rated under Diagnostic Codes 5256 and 5262.  
Diagnostic Code 5256 provides for the evaluation of ankylosis 
(bony fixation) of the knee.  When the ankylosis is at a 
favorable angle in full extension, or in slight flexion 
between 0 and 10 degrees, a rating of 30 percent is 
warranted.  When the ankylosis is in flexion between 10 and 
20 degrees, a rating of 40 percent is warranted.  When 
ankylosis in flexion is between 20 and 45 degrees, a rating 
of 50 percent is warranted.  38 C.F.R. § 4.71a, Code 5256 
(1999).

Under Diagnostic Code 5262, an impairment of the tibia and 
fibula, manifested by malunion, with slight knee or ankle 
disability warrants a 10 percent rating.  A moderate knee or 
ankle disability warrants a 20 percent rating, and a marked 
knee or ankle disability warrants a 30 percent evaluation.  A 
40 percent rating may be assigned for nonunion of the tibia 
and fibula when there is loose motion requiring a brace.

For other impairment of the knee with recurrent subluxation 
or lateral instability a 10 percent evaluation is provided 
where there is slight impairment.  For moderate impairment a 
20 percent evaluation is warranted.  Id.  For severe 
impairment a 30 percent evaluation is warranted.  Diagnostic 
Code 5257.

Under Diagnostic Code 5260 for limitation of flexion of the 
leg a noncompensable evaluation is provided where flexion is 
limited to 60 degrees.  For flexion limited to 45 degrees a 
10 percent evaluation is provided.  For flexion limited to 30 
degrees a 20 percent evaluation is provided.  For flexion 
limited to 15 degrees a maximum 30 percent evaluation is 
provided.


Under Diagnostic Code 5261 for limitation of extension of the 
leg to 5 degrees a noncompensable evaluation is provided.  
For extension limited to 10 degrees a 10 percent evaluation 
is provided.  For extension limited to 15 degrees a 20 
percent evaluation is provided.  For extension limited to 20 
degrees a 30 percent evaluation is provided.  For extension 
limited to 30 degrees a 40 percent evaluation is provided.  
For extension limited to 45 degrees a 50 percent evaluation 
is provided.

For impairment of the tibia and fibula with malunion and 
slight knee or ankle disability a 10 percent evaluation is 
warranted.  Where there is moderate knee or ankle disability 
a 20 percent evaluation is provided.  Where there is marked 
knee or ankle disability a 30 percent evaluation is provided.  
Diagnostic Code 5262.

Under Diagnostic Code 5271 for limited motion of the ankle a 
10 percent evaluation is provided where there is moderate 
limitation of motion.  For marked limitation of motion a 
maximum 20 percent evaluation is provided.

All foot injuries, when not otherwise directly provided for 
by the diagnostic code, will be rated 20 percent disabling 
when moderately severe, and a minimum 10 percent disabling 
when moderate.  38 C.F.R. § 4.71a, Diagnostic Code 5284. 

The provisions of 38 C.F.R. § 4.71 (Plate II) provide a 
standardized description of normal range of motion of the 
knee and ankle.  Normal flexion/extension of the knee is from 
0 to 140 degrees.  Normal ankle dorsiflexion is from 0 to 20 
degrees.  Normal ankle plantar flexion is from 0 to 45 
degrees.

In VA General Counsel Precedent Opinion, Multiple Ratings for 
Knee Disability, VAOPGCPREC 23- 97, it was held that a 
claimant who had arthritis and instability of the knee may be 
rated separately under diagnostic code 5257 and 5003, 
relative to arthritis.  

In that opinion, the VA General Counsel stated that when a 
knee disorder is rated under Diagnostic Code 5257 and a 
veteran also has limitation of knee motion which at least 
meets the criteria for a zero percent evaluation under 
Diagnostic Code 5260 or 5261, separate evaluations may be 
assigned for arthritis with limitation of motion and for 
instability.  However, the opinion states that if a veteran 
does not meet the criteria for a zero percent rating under 
either Diagnostic Code 5260 or Diagnostic Code 5261, there is 
no additional disability for which a separate rating for 
arthritis may be assigned.  See also VAOPGCPREC 9-98.

In accordance with 38 C.F.R. § 4.124 (a) for diseases of the 
peripheral nerves the term "incomplete paralysis," with 
this and other peripheral nerve injuries, indicates a degree 
of lost or impaired function substantially less than the type 
picture for a complete paralysis given with each nerve, 
whether due to varied level of the nerve lesion or to partial 
regeneration.  When the involvement is wholly sensory, the 
rating should be for the mild, or at most, the moderate 
degree.  The ratings for peripheral nerves are for unilateral 
involvement.

Rating impairment of the external popliteal nerve (common 
peroneal) under Diagnostic Code 8521: When there is paralysis 
thereof, complete with foot drop and slight droop of first 
phalanges of all toes, when one cannot dorsiflex the foot, 
extension (dorsal flexion) of proximal phalanges of toes 
lost; abduction of foot lost, adduction weakened; anesthesia 
covers entire dorsum of foot and toes, 40 percent is 
assignable.  When incomplete, if severe, 30 percent is 
assignable; when moderate, 20 percent is assignable; when 
mild, 10 percent is assignable under Diagnostic Code 8521.  
The same is true for neuritis and neuralgia thereof under 
Diagnostic Codes 8621 and 8721.

A 10 percent disability evaluation is warranted for 
superficial scars which are tender and painful on objective 
demonstration.  38 C.F.R. Part 4, Diagnostic Code 7804 
(1999).  Scars may be evaluated on the basis of any 
associated limitation of function of the body part which they 
affect.  38 C.F.R. Part 4, Diagnostic Code 7805 (1999).

The provisions of 38 C.F.R. § 4.14 preclude the assignment of 
separate ratings for the same manifestations under different 
diagnoses.  The critical element is that none of the 
symptomatology for any of the conditions is duplicative of or 
overlapping with symptomatology of the other conditions.  
Esteban v. Brown, 6 Vet. App. 259 (1995).  Impairment 
associated with the veteran's service-connected disability 
may be rated separately unless it constitutes the same 
disability or the same manifestation.  Esteban, 6 Vet. App. 
261.  The critical element is that none of the symptomatology 
is duplicative or overlapping; the manifestations of the 
disabilities must be separate and distinct.  Esteban, 6 Vet. 
App. at 261, 262.

The Board notes further that the regulations pertaining to 
muscle injuries were recently revised in June 1997, effective 
July 3, 1997. 62 Fed. Reg. 20235-30240 (1997).  Where the law 
or regulations change while the case is pending, the version 
more favorable to the claimant applies, absent congressional 
intent to the contrary. Karnas v. Derwinski, 1 Vet. App. 308, 
312-13 (1991).  

In any event, the revised regulations are not lawfully 
effective prior to July 3, 1997, as 38 U.S.C.A. § 5110(g) 
prohibits a retroactive award prior to the effective date of 
the legislation. See DeSousa v. Gober, 10 Vet. App. 461, 465 
(1997).

Prior to the revision for rating muscle injuries, the 
regulations in effect provided that in rating injuries of the 
musculoskeletal system, attention is first given to the 
deepest structures injured (bones, joints and nerves). " A 
through-and-through injury, with muscle damage, is at least a 
moderate injury for each group of muscles damaged."  
Entitlement to a rating of severe grade is established when 
there is a history of "compound comminuted fracture and 
definite muscle or tendon damage from the missile."  
Entitlement to a rating of severe grade, generally, is 
established when there is a history of compound, comminuted 
fracture and definite muscle or tendon damage.  However, the 
regulations recognize that there are locations, as in the 
wrist or over the tibia, where muscle damage might be minimal 
or damage to tendons might be repaired by sutures; in such 
cases, the requirements for a severe rating are not 
necessarily met. 38 C.F.R. § 4.72.

Muscle injuries are classified into four general categories: 
Slight, moderate, moderately severe, and severe.  Separate 
evaluations are assigned for the various degrees of 
disability.  Residuals of gunshot and shell fragment wounds 
are evaluated on the basis of the velocity, projector and 
size of the missile which inflicted the wounds; extent of the 
initial injury and duration of hospitalization; the 
therapeutic measures required to treat the disability; and 
current objective findings, such as evidence of damage to 
muscles, nerves and bones which results in pain, weakness, 
limited or excessive motion, shortening of extremities, 
scarring, or loss of sensation.  38 C.F.R. § 4.56.

Slight disability of the muscle anticipates a simple muscle 
wound without debridement or infection with the effects of 
laceration with a history of a wound of slight severity and 
relieved with brief treatment and returned to duty.  A 
history of healing with good functional results without 
consistent complaints of the cardinal symptoms of muscle 
injury or painful residuals is also contemplated.  

Objective findings of a slight disability including minimal 
scar, slight, if any, evidence of fascial defect, atrophy, or 
impaired tonus, and no significant impairment of function or 
retained metallic fragments. 38 C.F.R. § 4.56 (a).

Moderate disability of the muscle anticipates a through-and-
through or deep penetrating wound of short track from a 
single bullet, small shell or shrapnel fragment, without 
explosive effect of a high velocity missile, residuals of 
debridement, or prolonged infection.  A history consistent 
with a moderate disability would include evidence of 
hospitalization in service or treatment of the wound, and 
complaints of one or more of the cardinal signs and symptoms, 
particularly lowered threshold of fatigue after average use.  
Objective findings include entrance, and if present, exit 
scars indicating a short track of missile, some loss of deep 
fascia or muscle substance or impairment of muscle tonus and 
of definite weakness or fatigue in comparative tests. 38 
C.F.R. § 4.56(b).



A moderately severe disability of the muscles anticipates a 
through-and-through or deep open penetrating wound by a small 
high velocity missile or a large low-velocity missile, with 
debridement, prolonged infection, or sloughing of the soft 
parts, and intermuscular scarring.  There should be a history 
of hospitalization for a prolonged period of treatment of the 
wound in service.  A record of cardinal symptoms, such as 
loss of power, weakness, lowered threshold of fatigue, 
fatigue-pain, impairment of coordination and uncertainty of 
movement, and evidence of unemployability because of 
inability to keep up work requirements should be considered.  
Objective findings should include entrance and exit scars 
indicating a track of a missile through one or more muscle 
groups.  Objective findings should also include indications 
on palpation of loss of deep fascia, moderate loss of muscle 
substance, or normal firm resistance of muscles compared to a 
sound side.  Tests of strength and endurance compared with 
sound side should demonstrate positive evidence of moderately 
severe loss.  38 C.F.R. § 4.56(c).

A severe muscle disability results from a through-and-through 
or deep-penetrating wound due to high velocity missile, or 
large or multiple low velocity missiles, or with shattering 
bone fracture or open comminuted fracture with extensive 
debridement, prolonged infection, or sloughing of soft parts, 
with intermuscular binding and cicatrization and service 
medical records or other evidence showing hospitalization for 
a prolonged period for treatment of the wound.  Objective 
findings may include a ragged, depressed and inherent scars 
indicating wide damage to muscle groups in missile track, 
palpation showing moderate or extensive loss of deep fasciae 
or muscle substance, or soft flabby muscles in wound area and 
abnormal swelling and hardening of muscles in contraction.  
Tests of strength, endurance, or coordinated movements 
compared with decreased muscles of the nonmajor side 
indicates severe impairment of function.  38 C.F.R. § 
4.56(d).


If present, the following are also signs of severe muscle 
disability: X-ray evidence of minute multiple scattered 
foreign bodies indicating intermuscular trauma and explosive 
effect of the missile; adhesion of scar to one of the long 
bones, scapula, pelvic bones, sacrum or vertebrae, with 
epithelial filling over the bone rather than true skin 
covering in an area where bone is normally protected by 
muscle; diminished muscle excitability to pulsed electrical 
current and electrodiagnostic tests, visible or measurable 
atrophy; adaptive contraction of an opposing group of 
muscles; atrophy of muscle groups not in the track of the 
missile; induration or atrophy of an entire muscle following 
simple piercing by a projectile.  38 C.F.R. § 4.56(d).

By regulatory amendment effective July 3, 1997, changes were 
made to the schedular criteria for evaluating muscle 
injuries, as set forth in 38 C.F.R. §§ 4.55, 4.56, and 4.72. 
See 62 Fed. Reg. 30237-240 (1997).  For instance, 38 C.F.R. § 
4.72 was removed and the provisions contained in that 
regulation were incorporated into the provisions of 38 C.F.R. 
§ 4.56.

The former provisions of 38 C.F.R. § 4.55 provided that 
muscle injuries in the same anatomical region would not be 
combined, but instead the rating for the major group would be 
elevated from moderate to moderately severe or from 
moderately severe to severe according to the aggregate 
impairment of function of the extremity. That regulation also 
provided that two or more muscles affecting the motion of a 
single joint could be combined but not in combination receive 
more than the rating for ankylosis of that joint at the 
intermediate angle.  Additionally, that regulation provided 
that muscle injury ratings would not be combined with 
peripheral nerve paralysis ratings.  38 C.F.R. § 4.55 (1999).

The new provisions of 38 C.F.R. § 4.55, provide as follows:

(a) A muscle injury rating will not be combined with a 
peripheral nerve paralysis rating of the same body part, 
unless the injuries affect entirely different functions.

(b) For rating purposes, the skeletal muscles of the body are 
divided into 23 muscle groups in 5 anatomical regions: 6 
muscle groups for the shoulder girdle and arm (diagnostic 
codes 5301 through 5306); 3 muscle groups for the forearm and 
hand (diagnostic codes 5307 through 5309); 3 muscle groups 
for the foot and leg (diagnostic codes 5310 through 5312); 6 
muscle groups for the pelvic girdle and thigh (diagnostic 
codes 5313 through 5318); and 5 muscle groups for the torso 
and neck (diagnostic codes 5319 through 5323).

(c) There will be no rating assigned for muscle groups which 
act upon an ankylosed joint, with the following exceptions:

(1) In the case of an ankylosed knee, if muscle group XIII is 
disabled, it will be rated, but at the next lower level than 
that which would otherwise be assigned.

(2) In the case of an ankylosed shoulder, if muscle groups I 
and II are severely disabled, the evaluation of the shoulder 
joint under diagnostic code 5200 will be elevated to the 
level for unfavorable ankylosis, if not already assigned, but 
the muscle groups themselves will not be rated.

(d) The combined evaluation of muscle groups acting upon a 
single unankylosed joint must be lower than the evaluation 
for unfavorable ankylosis of that joint, except in the case 
of muscle groups I and II acting upon the shoulder.

(e) For compensable muscle group injuries which are in the 
same anatomical region but do not act on the same joint, the 
evaluation for the most severely injured muscle group will be 
increased by one level and used as the combined evaluation 
for the affected muscle groups.

(f) For muscle group injuries in different anatomical regions 
which do not act upon ankylosed joints, each muscle group 
injury shall be separately rated and the ratings combined 
under the provisions of Sec. 4.25.

Under the new 38 C.F.R. § 4.56, governing the evaluation of 
muscle disabilities,  (a) An open comminuted fracture with 
muscle or tendon will be rated as a severe injury of the 
muscle group involved unless, for locations such as in the 
wrist or over the tibia, evidence establishes that the muscle 
damage is minimal,

(b) A through-and-through injury with muscle damage shall be 
evaluated as no less than a moderate injury for each group of 
muscles damaged,

(c) For VA rating purposes, the cardinal signs and symptoms 
of muscle disability are loss of power, weakness, lowered 
threshold of fatigue, fatigue-pain, impairment of 
coordination and uncertainty of movement,

(d) Under Diagnostic Codes 5301 through 5323, disabilities 
resulting from muscle injuries shall be classified as slight, 
moderate, moderately severe or severe as follows:

(1) Slight disability of muscles--(i) Type of injury. Simple 
wound of muscle without debridement or infection.

(ii) History and complaint. Service department record of 
superficial wound with brief treatment and return to duty. 
Healing with good functional results. No cardinal signs or 
symptoms of muscle disability as defined in paragraph (c) of 
this section.

(iii) Objective findings. Minimal scar. No evidence of 
fascial defect, atrophy, or impaired tonus. No impairment of 
function or metallic fragments retained in muscle tissue.

(2) Moderate disability of muscles--(i) Type of injury. 
Through and through or deep penetrating wound of short track 
from a single bullet, small shell or shrapnel fragment, 
without explosive effect of high velocity missile, residuals 
of debridement, or prolonged infection.

(ii) History and complaint. Service department record or 
other evidence of inservice treatment for the wound.  Record 
of consistent complaint of one or more of the cardinal signs 
and symptoms of muscle disability as defined in paragraph (c) 
of this section, particularly lowered threshold of fatigue 
after average use, affecting the particular functions 
controlled by the injured muscles.

(iii) Objective findings. Entrance and (if present) exit 
scars, small or linear, indicating short track of missile 
through muscle tissue.

Some loss of deep fascia or muscle substance or impairment of 
muscle tonus and loss of power or lowered threshold of 
fatigue when compared to the sound side.

(3) Moderately severe disability of muscles--(i) Type of 
injury. Through-and-through or deep-penetrating wound by 
small high velocity missile or large low- velocity missile, 
with debridement, prolonged infection, or sloughing of soft 
parts, and intermuscular scarring.

(ii) History and complaint. Service department record or 
other evidence showing hospitalization for a prolonged period 
for treatment of wound.  Record of consistent complaint of 
cardinal signs and symptoms of muscle disability as defined 
in paragraph (c) of this section and, if present, evidence of 
inability to keep up with work requirements.

(iii) Objective findings. Entrance and (if present) exit 
scars indicating track of missile through one or more muscle 
groups. Indications on palpation of loss of deep fascia, 
muscle substance, or normal firm resistance of muscles 
compared with sound side. Tests of strength and endurance 
compared with sound side demonstrative positive evidence of 
impairment.

(4) Severe disability of muscles--(i) Type of injury. 
Through-and-through or deep-penetrating wound due to high- 
velocity missile, or large or multiple low velocity missiles, 
or with shattering bone fracture or open comminuted fracture 
with extensive debridement, prolonged infection, or sloughing 
of soft parts, intermuscular binding and scarring.

(ii) History and complaint. Service department record or 
other evidence showing hospitalization for a prolonged period 
for treatment of wound. Record of consistent complaint of 
cardinal signs and symptoms of muscle disability as defined 
in paragraph (c) of this section, worse than those shown for 
moderately severe muscle injuries, and, if present, evidence 
of inability to keep up with work requirements.

(iii) Objective findings. Ragged, depressed and adherent 
scars indicating wide damage to muscle groups in missile 
track. Palpation shows loss of deep fascia or muscle 
substance, or soft flabby muscles in wound area. Muscles 
swell and harden abnormally in contraction. Tests of 
strength, endurance, or coordinated movements compared with 
the corresponding muscles of the uninjured side indicate 
severe impairment of function. If present, the following are 
also signs of severe muscle disability:

(A) X-ray evidence of minute multiple scattered foreign 
bodies indicating intermuscular trauma and explosive effect 
of the missile.

(B) Adhesion of scar to one of the long bones, scapula, 
pelvic bones, sacrum or vertebrae, with epithelial sealing 
over the bone rather than true skin covering in an area where 
bone is normally protected by muscle.

(C) Diminished muscle excitability to pulsed electrical 
current in electrodiagnostic tests.

(D) Visible or measurable atrophy.

(E) Adaptive contraction of an opposing group of muscles.

(F) Atrophy of muscle groups not in the track of the missile, 
particularly of the trapezius and serratus in wounds of the 
shoulder girdle.

(G) Induration or atrophy of an entire muscle following 
simple piercing by a projectile. (Authority: 38 U.S.C. 1155 
[29 FR 6718, May 22, 1964, as amended at 43 FR 45349, October 
2, 1978; 62 FR 30238, June 3, 1997)

For Diagnostic Code 5312 for Muscle Group XII for impairment 
of function; dorsiflexion (1) extension of toes; (2) 
stabilization of arch; (3) Anterior muscles of the leg: (1) 
Tibialis anterior; (2) extensor digitorum longus; (3) 
extensor hallucis longus; (4) peroneus tertius.

A noncompensable evaluation is warranted for slight injury to 
Muscle Group XII (anterior muscles of the leg). A 10 percent 
evaluation requires moderate injury.  A 20 percent rating 
requires moderately severe injury. 38 C.F.R. Part 4, 
Diagnostic Code 5312 (1999).

In Fenderson v. West, 12 Vet. App. 119 (1999), the Court held 
that "where entitlement to compensation has already been 
established and an increase in the disability rating is at 
issue, the present level of disability is of primary concern" 
is not applicable to the assignment of an initial rating for 
disability following an initial award of service connection 
for the disability.  Rather, at the time of an initial 
rating, separate ratings can be assigned for separate periods 
of time based on the facts found, a practice known as "staged 
ratings."

Analysis

Initially, the Board finds that the veteran's claims of 
entitlement to increased evaluations for residuals of a 
fracture of the left tibia and fibula with soft tissue crush 
injury (tibial and peroneal muscle groups) and peroneal palsy 
of the left lower extremity are well grounded within the 
meaning of 38 U.S.C.A. § 5107(a); that is, plausible claims 
have been presented.  Murphy v. Derwinski, 1 Vet. App. 78 
(1990).


In general, an allegation of increased disability is 
sufficient to establish a well grounded claim seeking an 
increased rating.  Proscelle v. Derwinski, 2 Vet. App. 629 
(1992).  

The veteran's assertions concerning the severity of his 
service-connected residuals of a fracture of the left tibia 
and fibula with soft tissue crush injury (tibial and peroneal 
muscle groups) and peroneal palsy of the left lower extremity 
are sufficient to conclude that his claims for increased 
evaluations are well grounded. King v. Brown, 5 Vet. App. 19 
(1993).

The Board is also satisfied that as a result of the previous 
remands of the case to the RO for further development, all 
relevant facts have been properly developed to their full 
extent and that VA has met its duty to assist.  Godwin v. 
Derwinski, 1 Vet. App. 419 (1991); White v. Derwinski, 1 Vet. 
App. 519 (1991).


Residuals of a fracture of the left tibia 
and fibula with soft tissue crush injury 
(tibial and peroneal muscle groups)

A comprehensive review of the record shows that the veteran's 
service-connected residuals of a fracture of the left tibia 
and fibula with soft tissue crush injury are manifested by X-
ray evidence of well healed and fairly well aligned fracture 
sites with no more than slight, if any, malunion.  Clearly, 
there is no impairment of function of the left knee as range 
of motion testing of the knees has been reported as equal, 
bilaterally at 135 degrees and essentially within normal 
limits.  There is no evidence of associated left knee 
instability.  





Moreover, as the recent clinical evidence fails to confirm 
the presence of a suspected degenerative joint disease 
process of the left knee secondary to the inservice left leg 
fracture there is no basis upon which to consider multiple 
knee ratings pursuant to the VA General Counsel Opinions 
cited above.

Rather, the competent medical evidence shows that the 
veteran's left lower extremity orthopedic impairment is 
essentially confined to Muscle Group XII and rated by analogy 
to muscle injuries.  The pertinent examinations of record 
with special tests have suggested the presence of a mild to 
moderate impairment of function of Muscle Group XII 
manifested primarily by weakness of the left ankle with 
apparent slight limp.  Normal range of motion testing of the 
left ankle and foot were shown.  

Significantly, the Board notes that there was no recent 
evidence of weakened movement, excess fatigability, or 
incoordination.  It was pointed out that these injuries 
originally described would not be expected to impair his 
ability to perform average employment in a civil occupation.  
Moreover, it was noted that there did not appear to be pain 
physically manifested on movement of the joints, and that the 
veteran had only "minimal" functional limitations caused by 
the changes seen in the leg.  There was no evidence of disuse 
due to the service-connected disability.  He did not have any 
pain, instability or atrophy.

Clearly, the record lacks reliable competent medical evidence 
of symptoms and manifestations of residuals of a fracture of 
the left tibia and fibula with soft tissue crush injury 
(tibial and peroneal muscle groups) supported by adequate 
pathology demonstrating more than moderate injury of Muscle 
Group XII.  There was no objectively demonstrated findings 
reflective of moderately severe disability thereby warranting 
the next higher rating. 




As required by the DeLuca case, the Board has also taken into 
consideration the provisions of 38 C.F.R. § 4.45.  In this 
regard there has been no weakened movement, excess 
fatigability or incoordination described in the record due to 
the service-connected residuals of a fracture of the left 
tibia and fibula with soft tissue crush injury (tibial and 
peroneal muscle groups).

Also, in determining functional disability, VA has a duty to 
include an evaluation of the veteran's pain.  38 C.F.R. § 
4.40.  In DeLuca v. Brown, the Court held that 38 C.F.R. § 
4.40 does not forbid consideration of a higher rating based 
on a greater limitation of motion due to pain on use.  DeLuca 
v. Brown, 8 Vet. App. 202, 206 (1995).  Any pain the veteran 
attributes to his service-connected residuals of a fracture 
of the left tibia and fibula with soft tissue crush injury 
(tibial and peroneal muscle groups) is not supported by 
adequate pathology to warrant the assignment of the next 
higher evaluation.  Nor does the evidence show that the 
disability more closely approximates the criteria for the 
next higher rating.  38 C.F.R. § 4.7.  

Overall, the preponderance of the evidence is negative and 
against the assignment of an increased evaluation for 
residuals of a fracture of the left tibia and fibula with 
soft tissue crush injury (tibial and peroneal muscle groups).

However, the Board recognizes that the relative equipoise 
nature of the evidence appears to suggest the presence of 
symptomatic left leg scarring secondary to the left tibia and 
fibula fractures that more nearly approximate the criteria 
for a tender and painful scar.  The scarring is not shown to 
interfere with the function of an affected part.  While the 
scars of the left leg are considered disfiguring, the Board 
points out that the rating schedule solely provides ratings 
for disfiguring scars of the head, face and neck under 
Diagnostic Code 7800.  Accordingly, an evaluation of a 
disfiguring scar of the left leg is not for application.  


Peroneal palsy of the left lower extremity

The competent medical evidence of record shows peroneal palsy 
of the left lower extremity associated with residuals of a 
left leg fracture is entirely sensory, without motor 
involvement.  No physical evidence of functional deficit has 
been associated with the peroneal palsy injury.  Rather the 
peroneal palsy injury is manifested by diminished sensation 
of the left foot area.  
Importantly, there is no confirmed clinical evidence of left 
foot drop or foot dragging.  Importantly, the clinical 
findings with special diagnostic workup shows no more than a 
mild incomplete paralysis of the external popliteal nerve 
(common peroneal).  
Clearly, the record lacks competent medical evidence of 
moderate incomplete paralysis supported by adequate pathology 
thereby warranting the assignment of the next higher 
evaluation.  Muscular impairment or even nerve pain supported 
by adequate objective pathology is not indicated due to this 
neuropathy.

The palsy of the left lower extremity associated with 
residuals of a left leg fracture is currently rated on the 
basis of a wholly sensory deficit, which, under 38 C.F.R. § 
4.124a, is not qualifying for more than mild incomplete 
paralysis of the external popliteal nerve (common peroneal).  
Under Code 8521, this qualifies for no more than the rating 
currently in effect, 10 percent.  


Other Considerations

Although the veteran is entitled to the benefit of the doubt 
where the evidence is in approximate balance, the benefit of 
the doubt doctrine is inapplicable where, as here, the 
preponderance of the evidence is against the claims for 
initial increased evaluations for residuals of fracture of 
the left leg and peroneal palsy of the left lower extremity 
at issue.  Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).

As the Board noted earlier, this case involves an appeal as 
to the initial rating of the veteran's disabilities at issue, 
rather than increased rating claims where entitlement to 
compensation had been previously established.  Fenderson v. 
West, 12 Vet. App. 119, 126 (1999) (holding that in initial 
rating cases, separate ratings can be assigned for separate 
periods of time based on the facts found, a practice known as 
"staged" ratings).  In view of the denials of entitlement 
to increased evaluations for the disabilities at issue, the 
Board finds that staged ratings are not appropriate.

The Court has held that the Board is precluded by regulation 
from assigning an extraschedular rating under 38 C.F.R. 
§ 3.321(b)(1) in the first instance.  Floyd v. Brown, 9 Vet. 
App. 88 (1996).  The Board, however, is still obligated to 
seek all issues that are reasonably raised from a liberal 
reading of documents or testimony of record and to identify 
all potential theories of entitlement to a benefit under the 
law or regulations.

In Bagwell v. Brown, 9 Vet. App. 337 (1996), the Court 
clarified that it did not read the regulation as precluding 
the Board from affirming an RO conclusion that a claim does 
not meet the criteria for submission pursuant to 38 C.F.R. 
§ 3.321(b)(1), or from reaching such conclusion on its own.  
In the veteran's case at hand, the Board notes that the RO 
provided the veteran the criteria for assignment of an 
extraschedular evaluation, and discussed briefly its 
provisions in light of his claim.

The Court has further held that the Board must address 
referral under 38 C.F.R. § 3.321(b)(1) only where 
circumstances are presented which the VA Under Secretary for 
Benefits or the Director of the VA Compensation and Pension 
Service might consider exceptional or unusual.  Shipwash v. 
Brown, 8 Vet. App. 218, 227 (1995).



The Board does not find the veteran's disability picture to 
be unusual or exceptional in nature as to warrant referral of 
his case to the Director or Under Secretary for review for 
consideration of extraschedular evaluation under the 
provisions of 38 C.F.R. § 3.321(b)(1).  Neither of the 
service-connected disabilities have required frequent 
inpatient care, nor have they markedly interfered with 
employment.  The veteran is a painter and is not shown to 
have had any recent pertinent treatment.  Having evaluated 
the record with these mandates in mind, the Board finds no 
basis for any action on this question.


ORDER

Entitlement to an initial evaluation in excess of 10 percent 
for residuals of a fracture of the left tibia and fibula with 
soft tissue crush injury (tibial and peroneal muscle groups) 
is denied.  

Entitlement to an initial evaluation in excess of 10 percent 
for peroneal palsy of the left lower extremity is denied. 

Entitlement to a separate 10 percent evaluation for scarring 
of the left leg secondary to fracture of the left tibia and 
fibula is granted, subject to the law and regulations 
governing the payments of monetary benefits.



		
	RONALD R. BOSCH
	Member, Board of Veterans' Appeals



 

